Name: Council Regulation (EEC) No 3043/89 of 6 October 1989 increasing the volume of the Community tariff quota opened for 1989 for ferro-chromium containing more than 6% by weight of carbon
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 10 . 89 Official Journal of the European Communities No L 292/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3043/89 of 6 October 1989 increasing the volume of the Community tariff quota opened for 1989 for ferro-chromium containing more than 6 % by weight of carbon sufficiently secure supplies for user industries, the quota volume should be increased by a quantity corresponding to the needs of user industries until 31 December 1989, i.e. by 1 50 000 tonnes, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulations (EEC) No 4187/88 (') and (EEC) No 1 877/89 (2) opened, for the year 1989 , a zero-duty Community tariff quota for ferro-chromium containing more than 6 % by weight of carbon and the quota volume was fixed provisionally at 450 000 tonnes ; Whereas it can be estimated from the economic data now available on consumption, production and imports under other preferential tariff arrangements that immediate Community requirements for imports of this product from non-member countries could, during the current year, reach levels higher than the volume laid down by the abovementioned Regulations ; whereas, in order not to disturb the balance of the market for this product and to ensure both an outlet for Community production and HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulations (EEC) No 4187/88 and (EEC) No 1877/89 for ferro-chromium containing more than 6 % by weight of carbon shall be increased from 450 000 tonnes to 600 000 tonnes. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 October 1989 . For the Council The President L. JOSPIN (') OJ No L 368, 31 . 12. 1988 , p . 26. V) OJ No L 182, 29 . 6 . 1989, p . 1 .